Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2017

                                     No. 04-17-00113-CV

                                     Vick NICKELSON,
                                          Appellant

                                              v.

         STATE OF TEXAS FOR THE PROTECTION OF LARA NICKELSON,
                                 Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI12351
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
       After this court granted two prior extension of time, appellant’s brief was due July 17,
2017. Appellant has now filed a third, unopposed motion for extension of time, asking for an
additional seven days in which to file the brief. After review we GRANT appellant’s motion
and ORDER appellant to file the brief in this court on or before July 24, 2017.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk